Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed November 15th, 2021 has overcome the following rejections/objections:
The rejections of Claim 7 under 35 U.S.C. 112(b) has been withdrawn
The rejections of Claims 1-2, 5-7, 9-12, 15-16, and 18-20 under 35 U.S.C. 102(a)(1) has been rendered moot or withdrawn
The rejections of Claims 4, 8, and 13 under 35 U.S.C. 103 has been withdrawn
The objections to Claims 3, 14, and 17 has been withdrawn. 

Allowable Subject Matter
Claims 3-14 and 17-18 allowed.
The following is an examiner’s statement of reasons for allowance: As stated in the previous Office Action, the claims recite limitations that are neither taught nor disclosed in a non-obvious manner by the prior art or a combination of the prior arts. Claims 3 and 17, originally in dependent form now in independent form, requires the normalization of diffuse white matter abnormality (DWMA) volume based on the total DWMA volume and the total volume of white matter. Relevant prior arts normalize brain volumes as a preprocessing step before the identification of DWMA or equivalents rather than as a post-processing step as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU LE/Supervisory Patent Examiner, Art Unit 2668